DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
 Specification Page 3 Line 11: "The controller 12 is a unit is an electrical unit" should be revised to state "The controller 12 is an electrical unit".  
Appropriate correction is required.
The term “cannister” , which is used throughout the specification, should be re-spelled as “canister”
Claim Objections
Claims 1-20 are objected to because of the following informalities: 
 The term “cannister” , which is used throughout the claims, should be re-spelled as “canister”
Claims 1-2, 4, 9-11, and 16 "each of the plurality of dispensing units" could be interpreted to refer to multiple pluralities of dispensing units.   Based on the disclosure it is advised that the phrase should be revised to "each dispensing unit of the plurality of dispensing units." 
Claims 2, 4, 10, and 11 Line 1"as claimed in claim 1 comprises" should be revised to state "as claimed in claim 1 wherein"
Claim 3 and 12 Line 1 "as claimed in claim 1 comprises" should be revised to state "as claimed in claim 1 further comprising"
Claims 5-7,12-14, and 17-19 Lines 1-3 "as claimed in claim 1 comprises: a quantity of liquid irritant; the plurality of dispensing units comprises" should be revised to state "as claimed in claim 1 further comprising: a quantity of liquid irritant; wherein the plurality of dispensing units comprises"
Claims 8,15, and 20 Lines 1-3 "as claimed in claim 1 comprises: at least one notification mechanism; and the at least one notification mechanism being electronically connected" should be revised to state "as claimed in claim 1 further comprising: at least one notification mechanism; wherein the at least one notification mechanism is electronically connected" 
  Appropriate correction is required.

Applicant is advised that should Claim 9 be found allowable, Claim 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "wireless communication device" in Claims 1, 9, and 16; "notification mechanism" in Claims 8, 15, and 20; and "fixture attachment mechanism" in Claims 3, 9, and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 4, 9-11, and 16 are indefinite because they refer to “the replaceable canister”, “the valve”, “the atomizer” (Such as in Claim 1 Lines 8-10), “the malleable tube”, “the first end”, “the second end” (Such as in Claim 2 Lines 17-20), and “the releasable fastener” (Such as in Claim 4 Lines 30-31) and it is not clear if a particular replaceable canister, valve, atomizer, malleable tube, first end, second end, and releasable fastener are being referred to out of the plurality of canisters, valves, atomizers, malleable tubes, first ends, second ends, and releasable fasteners of the plurality of dispensing units or if each replaceable canister, valve, atomizer, malleable tube, first end, second end, and releasable fastener of each dispensing unit of the plurality of dispensing units are being referred to.  For the purpose of examination, every instance of “the replaceable canister”, “the valve”, “the atomizer”, “the malleable tube”, “the first end”, “the second end”, and “the releasable fastener” in the claims will be interpreted as “each replaceable canister”, “each valve”, “each atomizer”, “each malleable tube”, “each first end”, “each second end”, and “each releasable fastener”.  
Claims 3 and 5-8 all depend on Claim 1, Claims 12-15 all depend on Claim 9, and Claims 17-20 all depend on Claim 16 therefore they are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 5-7, 12-14, and 17-19 are indefinite because they state “the plurality of dispensing units comprises a first replaceable canister” (Such as in Claim 5 Line 3), “the plurality of dispensing units comprises a second replaceable canister” (Such as in Claim 6 Line 3), and “the plurality of dispensing units comprises a third replaceable canister” (Such as in Claim 7 Line 3), and it is not clear if the first replaceable canister, second replaceable canister, and third replaceable canisters are in addition to the replaceable canisters cited in the claims from which they depend, or if the first replaceable canister, second replaceable canister, and third replaceable canister are one of the replaceable canisters cited in the claims from which they depend.  For the purpose of examination, each instance of “the plurality of dispensing units comprises a first replaceable canister”, “the plurality of dispensing units comprises a second replaceable canister”, and “the plurality of dispensing units comprises a third replaceable canister” will be interpreted as “a replaceable canister of a dispensing unit of the plurality of dispensing units is a first replaceable canister”, “a replaceable canister of a dispensing unit of the plurality of dispensing units is a second replaceable canister”, and “a replaceable canister of a dispensing unit of the plurality of dispensing units is a third replaceable canister”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,482,496 to Rochi et al. (“Rochi”) in view of US PGPUB 2006/0196576 A1 to Fleming et al. (“Fleming”). 
As to Claims 1-2, Rochi teaches: 
A system for dispensing chemical deterrents (Fig.2 # 10) comprising:
a plurality of dispensing units (Figs. 1 and 2 #12);
a controller (Fig. 16 #110); 
a wireless communication device (Fig. 16, # 132; Spec Col. 9 lines 63-65 “A central remote triggering device 132 can additionally or alternatively be in communication with the controller 110 either wired or wireless”);
each dispensing unit of the plurality of dispensing units comprises a replaceable 	canister (Fig. 2 # 26), 
and a valve (Fig. 2 #34), 
and a fluid outlet (Fig. 2 #36); 
each of the replaceable canisters being in fluid communication with each of the fluid outlet through each of the valves (Fig. 11): 
each of the replaceable canister and each of the fluid outlets being positioned offset from each other (Fig. 2): and the wireless communication device and each dispensing unit of the plurality of dispensing units being electronically connected to the controller (Fig. 16),
each dispensing unit of the plurality of dispensing units further comprising a malleable tube (Fig. 2 #30):
	each of the malleable tubes comprises a first tube end and a second tube end (Fig. 2, #36): 
	each of the valves (Fig. 2 #34) being hermetically connected to each of the first tube ends.
Regarding Claims 1-2, Rochi fails to disclose each dispensing unit comprising an atomizer in fluid communication with each replaceable canister through each valve and hermetically connected to each second tube end.
However, Fleming teaches a system for dispensing chemical deterrents (Fig. 1 #8) comprising
 a dispensing unit (Fig. 1 #22a) 
comprising a hermetically connected atomizer (Fig. 8)
connected to the second end of a tube (Fig. 1 #20) 
and in communication with a replaceable canister (Fig. 1 #10)  
for the purpose of directing the spray of the chemical (Page 7, Claim 34).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each fluid outlet of each dispensing unit of Rochi to include an atomizer hermetically connected to the second tube end as taught by Fleming for the purpose of directing the chemical spray to a specific area. 
As to Claim 5, Rochi further discloses a system for dispensing chemical deterrents comprising: 
	a quantity of liquid irritant (Col. 7 Lines 15-23, “tear gas” being a liquid irritant); 
a replaceable canister of a dispensing unit of the plurality of dispensing units being a first replaceable canister (See annotated Fig. 1); 
	the quantity of liquid irritant being retained within the first replaceable canister 	(Col. 4 Line 25). 
As to Claim 6, Rochi further discloses a system for dispensing chemical deterrents comprising: 
	a quantity of liquid lubricant (Col. 7 Lines 15-23, “tear gas” being a liquid lubricant); 
a replaceable canister of a dispensing unit of the plurality of dispensing units being a second replaceable canister  (See annotated Fig. 1); 
	the quantity of liquid irritant being retained within the second replaceable canister (Col. 4 Line 	25). 
As to Claim 7, Rochi further discloses a system for dispensing chemical deterrents comprising: 
	a quantity of liquid obscurant (Col. 7 Lines 15-23, “tear gas” being a liquid obscurant); 
a replaceable canister of a dispensing unit of the plurality of dispensing units being a third replaceable canister  (See annotated Fig. 1); 
	the quantity of liquid irritant being retained within the third replaceable canister (Col. 4 Line 	25). 
As to Claim 8, Rochi further discloses a system for dispensing chemical deterrents comprising: 
	at least one notification mechanism (Fig. 14 # 114)
the at least one notification mechanism being electronically connected to the controller (Col. 8 Lines 14-17 “alarm system 106 includes a power source 108, a controller 110 in communication with the power source 108, a switch 112 in communication with the controller 110, and an alarm 114 in communication with the switch 112 and/or the controller 110”).

    PNG
    media_image1.png
    828
    795
    media_image1.png
    Greyscale

Claims 3, 9-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rochi in view of Fleming and further in view of US Patent 10,120,383 to Mattingly et al. (“Mattingly”).  
As to Claims 3, 9-10, and 12-15, Rochi further discloses a system for dispensing chemicals comprising a fixture attachment mechanism (Fig. 2 #90 “tie strap”) but Rochi in view of Fleming fails to disclose wherein the plurality of dispensing units is mounted onto one fixture attachment mechanism, as Rochi discloses each dispensing unit being mounted to a different fixture attachment mechanism in a different location.  
However, Mattingly discloses a system for dispensing chemicals (Fig. 1 #100) comprising

	wherein a plurality of dispensing units (Fig. 1 #124 “defensive element”)
is mounted onto the fixture attachment mechanism (Col. 7 Lines 8-16 “each storage area 122 can be equipped with one or more defensive elements 124. Defensive elements 124 can be separate components affixed to storage areas 122 or may be integrated therein. Each storage areas 122 can include one or more types of defensive elements 124 (discussed further below). Defensive elements 124 can be permanently or temporarily affixed to surfaces of the storage areas 122. In certain embodiments the defensive elements 124 can comprise one or more reservoirs storing one or more chemicals and one or more dispensers coupled to the reservoirs”) 
for the purpose of deterring theft in a specific area using multiple defensive strategies (Col. 7 Lines 23-32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for dispensing chemicals of Rochi in view of Fleming to have the plurality of dispensing units mounted to one fixture attachment mechanism in a single location as taught by Mattingly for the purpose deterring theft in a specific area using a variety of strategies in the same area. 
Claims 4, 11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rochi in view of Fleming and Mattingly and further in view of US PGPUB 2017/0108313 A1 to Chang (“Chang”).
As to Claim 4,11, and 16-20 Rochi in view of Fleming and Mattingly fails to discloses a system for dispensing chemical deterrents wherein each dispensing unit of the plurality of dispensing units further comprises a releasable fastener and each replaceable canister being hermetically connected to each valve by each releasable fastener.  
However, Chang discloses a system for dispensing chemical deterrents (Fig. 2c) 

wherein each dispensing unit of the plurality of dispensing units further comprises a releasable fastener and a replaceable canister (Fig. 2c #11),  each replaceable canister being hermetically connected to a valve (Fig. 2c #12) by each releasable fastener (Paragraph 0022 Lines 1-2) 
for the purpose of allowing for removal of an exhausted canister and replacement with a filled canister (Paragraph 0022 Lines 8-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each dispensing unit of the plurality of dispensing units of Rochi in view of Fleming and Mattingly to comprise a releasable fastener hermetically connecting each replaceable canister to each valve as taught by Chang for the purpose of allowing efficient removal of an empty canister and replacement with a full canister. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG PUB 2001/0025713 A1 to Mcsheffrey et al. discloses a system for dispensing chemicals comprising a plurality of dispensing units, a controller, and a wireless communication device wherein each dispensing unit of the plurality of dispensing units comprises a replaceable canister, a valve, an atomizer, and a malleable tube. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        February 26, 2021